Citation Nr: 0104401	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the 4th and 5th right metatarsal heads with malunion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a fracture of 
the right femur with malunion, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for right leg 
shortening, currently evaluated as 10 percent disabling.

4. Entitlement to an increased evaluation for right knee 
limitation of motion, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for the residuals 
of an occipital skull fracture.

6.  Entitlement to a compensable evaluation for a scar of the 
left and right scalp.

7.  Entitlement to a compensable evaluation for a scar of the 
right thigh.

8.  Entitlement to a compensable evaluation for a scar of the 
right elbow.

9.  Entitlement to a compensable evaluation for a fracture of 
the 3rd, 4th, and 5th metatarsal of the left foot.

10.  Entitlement to a compensable evaluation for scoliosis 
and degenerative joint disease of the lumber spine.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).





REMAND

The veteran's attorney has contended that the RO has failed 
to fulfill the statutory duty to assist the veteran with his 
claims.  Recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The undersigned believes that under either the old or new 
criteria, additional information is required to determine the 
degree of industrial impairment resulting from the service-
connected disabilities and to determine if the veteran is 
unemployable as the result of the service-connected 
disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).  
The medical records, at present, do not clearly indicate 
whether the veteran is unemployable as the result of either 
his service-connected or his nonservice connected 
disabilities.  As stated by the U.S. Court of Appeals for 
Veterans Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (citing Beaty, 6 Vet. App. at 537) the Board may 
not reject a claim for a total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal.  
The Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).

It also appears that the veteran is receiving benefits from 
the Social Security Administration (SSA).  The Court has held 
that, while a SSA decision with regard to unemployability is 
not controlling for purposes of VA adjudication, the decision 
is "pertinent" to a determination of the veteran's ability 
to engage in substantially gainful employment.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  If the veteran has 
received benefits from the SSA and those benefits are based 
upon disability, the medical record upon which the award was 
based would be pertinent to the veteran's current claims, 
particularly the claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.

In view of the state of the record, further development, as 
specified below, is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO should request the 
veteran to list all of his current 
disabilities, both service connected and 
nonservice connected, and the effect that 
each has on his ability to function on a day-
to-day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  The attention 
of the Social Security Administration 
should be directed to 38 U.S.C.A. § 5106 
(West 1991).

4.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities, 
including the following: (1) a fracture 
of the 4th and 5th right metatarsal heads; 
(2) a fracture of the right femur with 
malunion; (3) right leg shortening; (4) 
right knee limitation of motion; (5) the 
residuals of an occipital skull fracture; 
(6) a scar of the left and right scalp, 
right thigh, and right elbow; (7) a 
fracture of the 3rd, 4th, and 5th 
metatarsal of the left foot; (8) 
scoliosis and degenerative joint disease 
of the lumber spine; and (9) any 
additional nonservice-connected 
disability or disabilities cited by the 
veteran or found by the examiner.

The purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's REMAND 
of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by each of the veteran's 
disabilities listed above.

Following examination and review of the 
record, the examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran have 
complaints of pain that he 
attributes to his service-connected 
disabilities.  If so, the examiner 
is requested to specifically comment 
on the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment 
due to pain attributable to the 
residuals of these conditions.

(b) Does the veteran have weakness, 
excess fatigability, incoordination 
or an impaired ability to execute 
skilled movements smoothly as a 
result any of his service-connected 
disabilities?  If so, the examiner 
should comment on the severity of 
this weakness, excess fatigability, 
incoordination and the effects any 
incoordination has on his ability to 
function.
 
(c)  What are the manifestations of 
the veteran's nonservice connected 
disabilities? 

(d) The examiner is requested to 
express an opinion as to the impact 
of the manifestations of the 
service-connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Upon completion of the above, the RO 
should again review the record.  The 
readjudication of the claims must be 
within the analytical framework provided 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If a combined 100 
percent schedular evaluation is not 
established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability 
with consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).  If the veteran 
has raised any additional claims, such 
claims should be fully adjudicated before 
a determination of whether he is entitled 
to total rating based on individual 
unemployability.  The veteran is advised 
that any additional claims will not be 
before the Board unless the determination 
of the RO is unfavorable, and the veteran 
files a notice of disagreement and 
completes all procedural steps necessary 
to appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





